




Exhibit 10.1




SECOND AMENDMENT TO REVOLVING CREDIT
AND SECURITY AGREEMENT


This Second Amendment to Revolving Credit and Security Agreement (the
“Amendment”) is made this 30th day of July, 2013 by and among ValueVision Media,
Inc., a Minnesota corporation (“ValueVision”); ValueVision Interactive, Inc., a
Minnesota corporation; VVI Fulfillment Center, Inc., a Minnesota corporation;
ValueVision Media Acquisitions, Inc., a Delaware corporation; ValueVision
Retail, Inc., a Delaware corporation (each a “Borrower”, and collectively
“Borrowers”), the financial institutions which are now or which hereafter become
a party hereto as lenders (the “Lenders”) and PNC Bank, National Association
(“PNC”), as agent for Lenders (PNC, in such capacity, the “Agent”).
BACKGROUND
A.    On February 9, 2012, Borrowers, Lenders and Agent entered into, inter
alia, that certain Revolving Credit and Security Agreement (as same has been or
may be amended, modified, renewed, extended, replaced or substituted from time
to time, the “Loan Agreement”) to reflect certain financing arrangements between
the parties thereto. The Loan Agreement and all other documents executed in
connection therewith to the date hereof are collectively referred to as the
“Existing Financing Agreements.” All capitalized terms not otherwise defined
herein shall have the meaning ascribed thereto in the Loan Agreement.


B.    The Borrowers have requested and the Agent and the Lenders have agreed to
(i) consent to Borrowers incurring obligations and granting a lien to T-Mobile
USA, Inc. on certain inventory and proceeds thereof, and (ii) amend certain
terms and provisions contained in the Loan Agreement, subject to the terms and
conditions of this Amendment.


NOW, THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:
1.Consent. Notwithstanding anything to the contrary contained in the Loan
Agreement, Agent hereby consents to Borrowers incurring obligations to T-Mobile
in an amount not to exceed $4,000,000 and granting a lien to T-Mobile on certain
inventory, as specified in this Amendment.
2.Amendment. Upon the Effective Date, the Loan Agreement shall be amended as
follows:
(a)Section 1.2 of the Loan Agreement shall be amended by adding the following
defined terms in their appropriate alphabetical order:


“Eligible T-Mobile Inventory” shall mean inventory that meets the requirements
of Eligible Inventory except that it is subject to a purchase money security
interest in favor of T-Mobile.




“T-Mobile” shall mean T-Mobile USA, Inc.


“T-Mobile Reserve” shall mean on any date of determination an amount equal to
the maximum amount of credit given to Borrowers by T-Mobile.






--------------------------------------------------------------------------------




(b)Section 1.2 of the Loan Agreement shall be amended by deleting the following
definition in its entirety and replacing it as follows:
“Permitted Encumbrances” shall mean: (a) Liens in favor of Agent for the benefit
of Agent and Lenders; (b) Liens for taxes, assessments or other governmental
charges not delinquent for a period of more than 10 days or being Properly
Contested, or for property taxes on property the Borrower or any Subsidiary has
determined to abandon if the sole recourse for such tax, assessment, charge,
levy or claim is to such property; (c) Liens disclosed on Schedule 1.2, provided
that such Liens shall secure only those obligations which they secure on the
Closing Date and shall not subsequently apply to any other property or assets of
any Borrower other than the property and assets to which they apply as of the
Closing Date (other than accessions thereto, improvements thereon and proceeds
thereof); (d) deposits or pledges to secure obligations under worker's
compensation, social security or similar laws, or under unemployment insurance,
other than any Lien imposed by ERISA; (e) deposits or pledges to secure bids,
tenders, contracts (other than contracts for the payment of money), leases,
statutory obligations, surety and appeal bonds and other obligations of like
nature arising in the Ordinary Course of Business; (f) Liens arising by virtue
of the rendition, entry or issuance against any Borrower or any Subsidiary, or
any property of any Borrower or any Subsidiary, of any judgment, writ, order, or
decree for so long as each such Lien (I) is in existence for less than 20
consecutive days after it first arises or is being Properly Contested and (II)
is at all times junior in priority to any Liens in favor of Agent; (g)
mechanics', workers', materialmen's, carriers', repairmen's or other like Liens
arising by operation of law or in the Ordinary Course of Business with respect
to obligations which are not yet overdue for a period of more than 10 days or
which are being Properly Contested; (h) Liens placed upon fixed or capital
assets now existing or hereafter acquired to secure a portion of the purchase
price thereof, provided that (I) any such lien shall not encumber any other
property of any Borrower (other than accessions thereto, improvements thereon
and proceeds thereof) and (II) the aggregate amount of Indebtedness secured by
such Liens incurred as a result of such purchases during any fiscal year shall
not exceed the amount provided for in Section 7.8(iv); (i) minor survey
exceptions, minor encumbrances, ground leases, easements or reservations of, or
rights of others for, licenses, rights-of-way, servitudes, sewers, electric
lines, drains, telegraph and telephone and cable television lines, gas and oil
pipelines and other similar purposes, or zoning, building codes or other
restrictions (including without limitation, minor defects or irregularities in
title and similar encumbrances), which do not in the aggregate interfere in any
material respect with the Ordinary Course of Business of the Borrowers and their
Subsidiaries; (j) any exceptions listed on Schedule B of the title insurance
policies delivered to and accepted by, Agent and the Lenders under Section
8.1(f); (k) licenses, sublicenses or any other rights granted with respect to
Intellectual Property in the Ordinary Course of Business; (1) leases, subleases,
licenses or sublicenses granted to others in the ordinary course of business
which do not materially interfere with the ordinary conduct of the business; (m)
Landlords' and lessors' statutory Liens; (n) Liens arising solely by virtue of
any statutory or common law provisions relating to banker's liens, rights of
setoff or similar rights and remedies as to deposit accounts or other funds
maintained with depository institutions; (o) Liens arising from precautionary
Uniform Commercial Code filings regarding “true” operating leases or, to the
extent permitted under this Agreement, the consignment of goods to a Borrower or
a Guarantor; (p) Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of




--------------------------------------------------------------------------------




business in connection with the importation of goods; (q) Liens securing
Indebtedness permitted by Section 7.8(v) or Section 7.8(vi); (s) restrictive
covenants affecting the use to which real property may be put; provided that the
covenants are complied with; (t) zoning by-laws and other land use restrictions,
including, without limitation, site plan agreements, development agreements and
contract zoning agreements; (u) Liens that are junior to the liens in favor of
Agent securing indebtedness in an amount not to exceed $500,000; (v) Liens
disclosed on Schedule 1.2 in favor of any credit card processor arising in the
Ordinary Course of Business under the applicable credit card arrangement and
solely with respect to (i) any items returned by a Customer who purchased such
items thereunder, (ii) any reserve accounts established pursuant thereto or
(iii) set off rights in favor of the applicable credit card processor solely
relating to any payments due to any Borrower thereunder; and (w) Liens on
products purchased from T-Mobile securing repayment of the obligations to
T-Mobile under that certain ShopNBC T-Mobile vendor contract which amount shall
not exceed the T-Mobile Reserve.


(c)Section 2.1(a) of the Loan Agreement shall be deleted in its entirety and
amended as follows:
2.1     Revolving Advances.


(a) Amount of Revolving Advances. Subject to the terms and conditions set forth
in this Agreement including Section 2.1(b), each Lender, severally and not
jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender's Commitment Percentage of the
lesser of (x) the Maximum Revolving Advance Amount less the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit and (y) an amount equal to
the sum of:


(i) up to 65%, subject to the provisions of Section 2.1(b) hereof (“Receivables
Advance Rate”), of Eligible Consumer Receivables, plus


(ii) up to the lesser of (A) 60%, subject to the provisions of Section 2.1(b)
hereof, of the value of the Eligible Inventory and Eligible T-Mobile Inventory,
and (B) 85% of the appraised net orderly liquidation value of Eligible Inventory
and Eligible T-Mobile Inventory (as evidenced by an Inventory appraisal
satisfactory to Agent in its Permitted Discretion, as more particularly
described in the Borrowing Base Certificate) (as applicable, the “Inventory
Advance Rate” and together with the Receivables Advance Rate, collectively, the
“Advance Rates”), minus


(iii) the aggregate Maximum Undrawn Amount of all outstanding Letters of Credit,
minus


(iv) such reserves, including the T-Mobile Reserve, as Agent may reasonably deem
proper and necessary in its Permitted Discretion from time to time.


The amount derived from the sum of (x) Sections 2. 1 (a)(y)(i) and (ii) minus
(y) Sections 2.1(a)(y)(iii) and (iv) at any time and from time to time shall be
referred to as the “Formula Amount”. The Revolving Advances shall be evidenced
by one or more secured promissory notes (collectively, the “Revolving Credit
Note”) substantially in the form attached hereto as Exhibit 2.1(a).






--------------------------------------------------------------------------------




(d) A new Section 7.21 shall be added to the Loan Agreement as follows:
7.21     T-Mobile Indebtedness. (i) Permit the amount owing to T-Mobile at any
given time to exceed the T-Mobile Reserve or (ii) execute any agreement with
T-Mobile that would increase the credit available from T-Mobile to Borrowers to
exceed $4,000,000.


(e)Section 9.2 of the Loan Agreement shall be deleted in its entirety and
amended as follows:
9.2 Schedules. Deliver to Agent (i) on or before the twentieth (20th) day of
each month as and for the prior month (a) accounts receivable ageings inclusive
of reconciliations to the general ledger, (b) accounts payable schedules
inclusive of reconciliations to the general ledger (including ageing of accrued
cable access fees included in accounts payable), (c) Inventory reports
(including breakout by category), (d) monthly reporting of the prior month's
Average FICO Score, (e) a Borrowing Base Certificate in form and substance
satisfactory to Agent (which shall be calculated as of the last day of the prior
month and which shall not be binding upon Agent or restrictive of Agent's rights
under this Agreement) and (f) the maximum amount of credit available to the
Borrowers from time to time by T-Mobile (to be confirmed in the Compliance
Certificate when delivered); (ii) each week, (1) summary Inventory reports
(including breakout by category), (2) reporting of weekly sales, collections and
credits and (3) a Value Pay Plan ageing summary and (iii) from time to time, any
changes in the maximum amount of credit made available to Borrowers by T-Mobile.
In addition, each Borrower will deliver to Agent at such intervals as Agent may
reasonably require: (i) confirmatory assignment schedules; (ii) copies of
Customer's invoices; (iii) evidence of shipment or delivery; and (iv) such
further schedules, documents and/or information regarding the Collateral as
Agent may reasonably require including trial balances and test verifications.
Agent shall have the right to confirm and verify all Receivables by any manner
and through any medium it considers advisable and do whatever it may deem
reasonably necessary to protect its interests hereunder. The items to be
provided under this Section are to be in form satisfactory to Agent and executed
by each Borrower and delivered to Agent from time to time solely for Agent's
convenience in maintaining records of the Collateral, and any Borrower's failure
to deliver any of such items to Agent shall not affect, terminate, modify or
otherwise limit Agent's Lien with respect to the Collateral.
3.Representations and Warranties. Each of the Borrowers hereby:
(a)    reaffirms all representations and warranties made to Agent and Lenders
under the Loan Agreement and all of the other Existing Financing Agreements and
confirms that all are true and correct in all material respects as of the date
hereof (except to the extent any such representations and warranties
specifically relate to a specific date, in which case such representations and
warranties were true and correct in all material respects on and as of such
other specific date);
(b)    reaffirms all of the covenants contained in the Loan Agreement, covenants
to abide thereby until all Advances, Obligations and other liabilities of
Borrowers and Guarantor to Agent and Lenders under the Loan Agreement of
whatever nature and whenever incurred, are satisfied and/or released by Agent
and Lenders;
(c)    represents and warrants that no Default or Event of Default has occurred
and is continuing under any of the Existing Financing Agreements;
(d)    represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary limited liability




--------------------------------------------------------------------------------




company or corporate action, as applicable, and that the officers executing this
Amendment on its behalf were similarly authorized and empowered, and that this
Amendment does not contravene any provisions of its certificate of incorporation
or formation, operating agreement, bylaws, or other formation documents, as
applicable, or of any contract or agreement to which it is a party or by which
any of its properties are bound; and
(e)    represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors' rights
generally.
4.Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon the occurrence of the following conditions precedent, each in
form and substance satisfactory to Agent (the “Effective Date”):
(a) Agent's receipt of this Amendment fully executed by the Borrowers; and
(b)Agent's receipt of such other documents as Agent or counsel to Agent may
reasonably request.
5.Further Assurances. Each of the Borrowers hereby agrees to take all such
actions and to execute and/or deliver to Agent and Lenders all such documents,
assignments, financing statements and other documents, as Agent and Lenders may
reasonably require from time to time, to effectuate and implement the purposes
of this Amendment.
6.Payment of Expenses. Borrowers shall pay or reimburse Agent and Lenders for
its reasonable attorneys' fees and expenses in connection with the preparation,
negotiation and execution of this Amendment and the documents provided for
herein or related hereto.
7.Reaffirmation of Loan Agreement. Except as modified by the terms hereof, all
of the terms and conditions of the Loan Agreement, as amended, and all other of
the Existing Financing Agreements are hereby reaffirmed and shall continue in
full force and effect as therein written.
8.Confirmation of Indebtedness. Borrowers confirm and acknowledge that as of the
close of business on July 16, 2013, Borrowers were indebted to Agent and Lenders
for the Advances under the Loan Agreement without any deduction, defense,
setoff, claim or counterclaim, of any nature, in the aggregate principal amount
of $38,000,000, of which $38,000,000 is due on account of Revolving Advances,
and $0 is the undrawn amount outstanding under Letters of Credit, plus all fees,
costs and expenses incurred to date in connection with the Loan Agreement and
the Other Documents that are required to be reimbursed pursuant to the terms of
the Loan Agreement and that have not previously been so reimbursed.
9.Miscellaneous.
(a)Third Party Rights. No rights are intended to be created hereunder for the
benefit of any third party donee, creditor, or incidental beneficiary.
(b)Headings. The headings of any paragraph of this Amendment are for convenience
only and shall not be used to interpret any provision hereof.
(c)Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.
(d)Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.
(e)Counterparts. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission or PDF shall be deemed to be an original signature
hereto.




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.


BORROWERS:
VALUEVISION MEDIA, INC.
/s/ William McGrath
William McGrath
Chief Financial Officer
 
VALUEVISION INTERACTIVE, INC.
/s/ William McGrath
William McGrath
Chief Financial Officer
 
VALUEVISION MEDIA ACQUISITIONS, INC.
/s/ William McGrath
William McGrath
Chief Financial Officer
 
VALUEVISION RETAIL, INC.
/s/ William McGrath
William McGrath
Chief Financial Officer

AGENT AND LENDER
PNC BANK, NATIONAL ASSOCIATION,
as lender and as Agent
/s/ Sherry Winick
Sherry Winick
Vice President
 
Address: 200 South Wacker Drive, Suite 600
Chicago, Illinois 60606
Commitment Percentage: 100%
 









